BARFIELD, Judge.
The employer/carrier appeal a compensation order awarding TTD benefits from January 14, 1986 and continuing until such time as the appellee, the claimant, reaches maximum medical improvement. We find no basis upon which to question the award of such benefits up tó May 16, 1986.
Dr. Johnson, the treating physician, testified on deposition that the claimant reached MMI as of May 16, 1986 with a 25 percent permanent impairment of the body as a whole. He did not expect her condition to improve. In awarding temporary benefits, the deputy rejected the testimony as to MMI as inconsistent with Dr. Johnson’s contemporaneous office notes which indicated the claimant’s condition was unchanged and that she was unable to work. However, since the only medical evidence suggests the claimant suffers a permanent impairment which will not improve, it appears MMI has been reached and that the claimant should be receiving permanent, and not temporary, benefits.
The deputy’s findings seem to be inconsistent with the uncontradicted medical evidence. They require further explanation by the deputy as to why he rejected the opinion that MMI had been reached. As presently constituted, the findings are insufficient to afford meaningful appellate review. Therefore, the case is AFFIRMED in part, REVERSED in part and REMANDED to the deputy for further proceedings consistent with this opinion.
BOOTH and WIGGINTON, JJ., concur.